         Case 2:19-cv-00904-AJS Document 41 Filed 10/01/19 Page 1 of 14



                       IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF PENNSYLVANIA

GIANT EAGLE, INC. and HBC SERVICE         )
COMPANY,                                  )
                                          )
      Plaintiffs and Counter Defendants,  )
                                          )
      v.                                  )                 Civil Action No. 2:19-cv-00904-AJS
                                          )
AMERICAN GUARANTEE AND LIABILITY          )
INSURANCE COMPANY and XL SPECIALTY )
INSURANCE COMPANY,                        )                 [This Document has been
                                          )                 Electronically Filed]
      Defendants and Counter-Claimants.   )
                                          )
_________________________________________ )
                                          )
AMERICAN GUARANTEE AND LIABILITY          )
INSURANCE COMPANY,                        )
                                          )
                                          )
      Third-Party Plaintiff,              )
                                          )
      v.                                  )
                                          )
OLD REPUBLIC INSURANCE COMPANY,           )
                                          )
      Third-Party Defendant.              )

   THIRD-PARTY COMPLAINT OF DEFENDANT AMERICAN GUARANTEE AND
                  LIABILITY INSURANCE COMPANY

       Defendant/Third-Party Plaintiff, American Guarantee and Liability Insurance Company

(“AGLIC”), by and through its attorneys, and for its Third-Party Complaint against Third-Party

Defendant, Old Republic Insurance Company (“Old Republic”), states as follows:

       1.      Plaintiffs, Giant Eagle, Inc. (“Giant Eagle”) and HBC Service Company (“HBC”)

(collectively, “Plaintiffs”), initiated this declaratory judgment action by filing a complaint (the

“Complaint”) against only two of their excess insurers, AGLIC and XL Specialty Insurance

(“XL”), seeking defense costs for 12 underlying opioid-related lawsuits. After filing the
         Case 2:19-cv-00904-AJS Document 41 Filed 10/01/19 Page 2 of 14



Complaint, Plaintiffs tendered four additional opioid-related lawsuits to AGLIC and XL (all 16

lawsuits, collectively, the “Opioid Lawsuits.”)

        2.     Plaintiffs seek coverage for the Opioid Lawsuits under seven excess insurance

policies issued by AGLIC (the “AGLIC Excess Policies”) as well as two excess policies issued

by XL (the “XL Excess Policies”). Each of the AGLIC Excess Policies and the XL Excess

Policies provides coverage in excess of a primary policy issued by Old Republic (collectively,

the “Old Republic Primary Policies”). However, Old Republic was not named as a party to this

case.

        3.     Plaintiffs allege that the Opioid Lawsuits seek damages because of bodily injury

caused by an occurrence and thus fall within the scope of coverage under the Old Republic

Primary Policies, the AGLIC Excess Policies, and the XL Excess Policies. AGLIC and XL

dispute that position.

        4.     Regardless, before any coverage obligation under the AGLIC Excess Policies or

XL Excess Policies is triggered, the Court will need to determine whether the underlying Old

Republic Primary Policies have been properly exhausted under their terms. As set forth in

paragraphs 18-23 of this Third-Party Complaint, the AGLIC Excess Policies, subject to all other

terms, provisions, limitations, and exclusions, apply only upon the prior exhaustion of the

immediate underlying Old Republic Primary Policies. Resolution of the coverage dispute thus

depends upon the interpretation of the underlying Old Republic Primary Policies. Accordingly,

AGLIC seeks declaratory relief as to the application of the underlying Old Republic Primary

Policies to the Opioid Lawsuits.

        5.     Furthermore, in the event the Court determines that AGLIC has a duty to defend

Giant Eagle in any of the Opioid Lawsuits, then Old Republic is liable to AGLIC for its fair and




                                                  2
         Case 2:19-cv-00904-AJS Document 41 Filed 10/01/19 Page 3 of 14



appropriate allocated share of the cost of such defense as well as any other amounts owed to

Giant Eagle for the Opioid Lawsuits. Therefore, pursuant to Fed. R. Civ. P. 14, 28 U.S.C. §

1367, and 28 U.S.C. § 2201, AGLIC brings this Third-Party Complaint against Old Republic for

declaratory relief, equitable contribution, and contractual or equitable subrogation.

                                        JURISDICTION

       6.      Jurisdiction of this Court was invoked by Plaintiffs under 28 U.S.C. § 1332(a)

because complete diversity exists between Plaintiffs and Defendants, and the amount in

controversy exceeds seventy-five thousand dollars ($75,000.00), exclusive of interest and costs.

       7.      Supplemental jurisdiction over this Third-Party Complaint is proper pursuant to

28 U.S.C. § 1367. This Court has supplemental jurisdiction as AGLIC’s claims against Old

Republic are related to and are part of the same case or controversy, namely, the issue of whether

AGLIC has a duty to defend Giant Eagle in connection with the Opioid Lawsuits.

                                 PARTIES TO THIS ACTION

       8.      Upon information and belief, Plaintiff Giant Eagle, Inc. is incorporated under the

laws of Pennsylvania with its principal place of business in Pittsburgh, Pennsylvania. Plaintiff

HBC Service Company (“HBC”) is an unincorporated operating division of Giant Eagle, Inc.

       9.      Defendant/Third-Party Plaintiff AGLIC is a New York corporation engaged in the

insurance business with a statutory home office located at 4 World Trade Center, 150 Greenwich

Street, New York, New York 10007, and its principal place of business located at 1299 Zurich

Way, Schaumburg, Illinois 60196.

       10.     Upon information and belief, Defendant XL Specialty Insurance is a Delaware

corporation with its principal place of business in Connecticut.




                                                 3
            Case 2:19-cv-00904-AJS Document 41 Filed 10/01/19 Page 4 of 14



        11.     Upon information and belief, Third-Party Defendant Old Republic Insurance

Company (“Old Republic”), is a Pennsylvania corporation with its principal place of business in

Illinois.

                                 FACTUAL ALLEGATIONS

                               The Old Republic Primary Policies

        12.     Old Republic issued primary commercial general liability policies to Giant Eagle

as the named insured effective April 1, 2009 to April 1, 2018 (the “Old Republic Primary

Policies”).

        13.     The Old Republic Primary Policies are summarized in the following chart:

 POLICY NUMBER           POLICY PERIOD        Limits of Liability and Self Insured Retention

 MWZX 26658              April 1, 2009 to Total Aggregate Limit (Other Than Products
                         April 1, 2010    Completed Operations) - $15 million

                                              Designated Location Aggregate Limit (Other
                                              Than Products-Completed Operations) –
                                              $3 million

                                              General Aggregate Limit (Other Than Products-
                                              Completed Operations) - $15 million

                                              Products-Completed Operations Aggregate Limit-
                                              $3 million

                                              Personal and Advertising Injury Limit –
                                              $3 million

                                              Each Occurrence Limit - $1 million

                                          Self Insured Retention - $1 million                  per
                                          occurrence, no aggregate (indemnity only)
 MWZX 26669              April 1, 2010 to Same as above
                         April 1, 2011
 MWZX 26706              April 1, 2011 to Same as above
                         April 1, 2014




                                                4
          Case 2:19-cv-00904-AJS Document 41 Filed 10/01/19 Page 5 of 14



    MWZY 3011881            April 1, 2014       to Same as above
                            April 1, 2015
    MWZY 304638             April 1, 2015       to Same as above
                            April 1, 2016
    MWZY 307316             April 1, 2016       to Same as above
                            April 1, 2017
    MWZY 310036             April 1, 2017       to Same as above
                            April 1, 2018


        14.      The Old Republic Primary Policies provide coverage for “those sums that the

insured becomes legally obligated to pay as damages because of “bodily injury” but only if such

bodily injury is caused by an “occurrence” during the policy period.

        15.      Each of the Old Republic Primary Policies provides a liability limit of $1 million

per occurrence. Each of the Old Republic Primary Policies is also subject to a $3 million

products-completed operations aggregate limit.

        16.      As detailed in AGLIC’s Counterclaim, each of the Old Republic Primary Policies

is subject to a “Self Insured Retention Endorsement” (“SIR Endorsement”), under which Giant

Eagle is responsible for a $1 million per occurrence “self-insured retention” that is not subject to

an aggregate. Giant Eagle’s allocated loss adjustment expenses (“ALAE”), including defense

costs, do not erode or satisfy the self-insured retention.

        17.      In addition to the self-insured retention, each of the Old Republic Primary

Policies includes a separate deductible endorsement (the “Deductible Endorsements”) that

provides that Giant Eagle’s deductible equals the indemnity limits of insurance under the policy.

Each of the Deductible Endorsements provides that ALAE, including defense costs, do not

satisfy the deductible.




1
          AGLIC is not in possession of a copy of this Old Republic Primary Policy. Upon information and belief,
this policy is substantially identical to the other Old Republic Primary Policies.


                                                       5
         Case 2:19-cv-00904-AJS Document 41 Filed 10/01/19 Page 6 of 14



                                   The AGLIC Excess Policies

       18.     AGLIC issued seven excess insurance policies effective during the period of April

1, 2009 to April 1, 2016 (the “AGLIC Excess Policies”), each of which provided $25 million in

coverage in excess of one of the underlying Old Republic Primary Policies.

       19.     The AGLIC Excess Policies provide both excess follow form liability insurance

(Coverage A) and umbrella liability insurance (Coverage B).

       20.     Coverage A of the AGLIC Excess Policies follows form to the Old Republic

Primary Policies and applies in excess of the total applicable limits of underlying insurance (i.e.,

the Old Republic Primary Policies). Coverage A requires that: the insured be legally obligated to

pay damages because of “bodily injury” or “property damage”; the “bodily injury” or “property

damage” occur during the policy period; and the “bodily injury” or “property damage” be caused

by an “occurrence.”

       21.     In addition, Coverage B of the AGLIC Excess Policies—the umbrella liability

insurance—applies in excess of the greater of the “retained limit” or the amount payable by

“other insurance,” and potentially applies only if there is no coverage under the underlying Old

Republic Primary Policies. Coverage B, like Coverage A, also requires that the insured be

legally obligated to pay damages because of “bodily injury” or “property damage”; the “bodily

injury” or “property damage” occur during the policy period; and the “bodily injury” or

“property damage” be caused by an “occurrence.”

       22.     The AGLIC Excess Policies provide that AGLIC’s duty to defend under

Coverage A will be triggered only when the applicable “underlying insurance” (the Old Republic

Primary Policies) has been exhausted.




                                                 6
         Case 2:19-cv-00904-AJS Document 41 Filed 10/01/19 Page 7 of 14



       23.     The AGLIC Excess Policies provide that AGLIC’s duty to defend under

Coverage B will be triggered only when damages are sought for “bodily injury” or “property

damage” to which no underlying insurance (including the Old Republic Primary Policies) or

other insurance applies.

                                         The XL Excess Policies

       24.     Upon information and belief, XL issued two policies in excess of the Old

Republic Primary Policies that were effective during the period of April 1, 2016 to April 1, 2018

(the “XL Excess Policies”). The XL Excess Policies contain similar terms and provisions as the

AGLIC Excess Policies.

                                          The Opioid Lawsuits

       25.     As set forth in AGLIC’s Counterclaim, Plaintiffs have tendered a total of 16

opioid-related lawsuits to AGLIC and XL (collectively, the “Opioid Lawsuits”), including the 12

lawsuits identified in Plaintiffs’ Complaint, as well as four additional lawsuits tendered after the

filing of the Complaint.

       26.     AGLIC has denied coverage with respect to each of the Opioid Lawsuits because,

among other reasons, (1) the Opioid Lawsuits do not seek damages because of bodily injury or

property damage, and (2) in any event, Giant Eagle’s defense costs do not exhaust the underlying

Old Republic Primary Policies.

       27.     It is AGLIC’s position, as alleged in Count I of its Counterclaim, that it has no

obligation to defend or indemnify Plaintiffs for the Opioid Lawsuits because those lawsuits do

not seek damages because of “bodily injury” or “property damage” caused by an “occurrence”.

       28.     As alleged in Counts II and III of AGLIC’s Counterclaim, even if the Court

agrees with Plaintiffs that the Opioid Lawsuits allege potentially covered damages because of




                                                 7
         Case 2:19-cv-00904-AJS Document 41 Filed 10/01/19 Page 8 of 14



“bodily injury” or “property damage” caused by an “occurrence,” AGLIC’s coverage obligation

will not be triggered unless the Court additionally determines that Giant Eagle’s defense costs

exhaust (1) the self-insured retention, and (2) the deductible/limits of liability of the Old

Republic Primary Policies, which they do not.

       29.     Further, as stated in Count IV of AGLIC’s Counterclaim, even assuming that

Giant Eagle’s defense costs erode the self-insured retention or the deductible under any of the

Old Republic Primary Policies (which they do not), the Court will need to determine the number

of occurrences and the triggered policy in order to determine whether any Old Republic Primary

Policy has been properly exhausted.

       30.     In the event the Court determines that the Opioid Lawsuits allege covered

damages within the scope of the Old Republic Primary Policies, then AGLIC will be entitled to a

declaration that Old Republic, as the primary insurer, has a duty to defend Giant Eagle in the

Opioid Lawsuits and is liable to AGLIC for its fair and appropriate share of the cost of such

defense which AGLIC pays or is ordered to pay.

                          COUNT I - DECLARATORY JUDGMENT
       31.     AGLIC repeats the allegations in paragraphs 1 through 30 of its Third-Party

Complaint as if fully set forth herein.

       32.     Giant Eagle’s position is that the Opioid Lawsuits give rise to a duty to defend

because they allege potentially covered damages because of “bodily injury” caused by an

“occurrence”, within the scope of coverage of the Old Republic Primary Policies, AGLIC Excess

Policies, and/or XL Excess Policies.

       33.     AGLIC’s position is that none of the Opioid Lawsuits seeks damages because of

“bodily injury” or “property damage” caused by an “occurrence” as those terms are defined in

the relevant policies.


                                                8
         Case 2:19-cv-00904-AJS Document 41 Filed 10/01/19 Page 9 of 14



       34.       In the event this Court finds that AGLIC owes a duty to defend Giant Eagle with

respect to any of the Opioid Lawsuits, AGLIC seeks the following declaratory relief against Old

Republic:

       a.     Old Republic, Giant Eagle’s primary insurer, has the primary obligation to defend
       Giant Eagle in the Opioid Lawsuits under the Old Republic Primary Policies.

       b.     Giant Eagle’s defense costs do not erode the $1 million per occurrence self-
       insured retention under the Old Republic Primary Policies.

       c.     Giant Eagle’s defense costs do not erode the deductible or limits of liability under
       the Old Republic Primary Policies.

       d.      The number of occurrences presented by the Opioid Lawsuits and, thus, the
       number of self-insured retentions and limits of liability of the Old Republic Primary
       Policies that must be exhausted before the AGLIC Excess Policies are triggered.

       e.      Which Old Republic Primary Policy was in effect at the time of the “first
       manifestation” of the injury or damage that is alleged to have been caused by the insured
       in the Opioid Lawsuits and, thus, is the triggered policy.

       f.     Whether the triggered Old Republic Primary Policy is or has been properly
       exhausted in regard to the Opioid Lawsuits.

       g.      Whether any other policy terms, conditions, exclusions, or defenses apply to bar
       or limit coverage for the Opioid Lawsuits.

       h.      The appropriate allocation of Giant Eagle’s defense costs and any indemnity for
       the Opioid Lawsuits pursuant to the Old Republic Primary Policies, AGLIC Excess
       Policies, and XL Excess Policies.

       35.       Upon information and belief, Old Republic disputes, in whole or in part, the

positions AGLIC has asserted and opposes the declaratory relief AGLIC seeks in this Count I.

       36.       Pursuant to 28 U.S.C. § 2201, an actual and justiciable controversy exists among

Giant Eagle, AGLIC and Old Republic concerning their respective obligations to defend Giant

Eagle for the Opioid Lawsuits and the fair and appropriate allocation of those defense costs and

any indemnity.




                                                 9
        Case 2:19-cv-00904-AJS Document 41 Filed 10/01/19 Page 10 of 14



                          COUNT II - EQUITABLE CONTRIBUTION

       37.     AGLIC repeats the allegations in paragraphs 1 through 36 of its Third-Party

Complaint as if fully set forth herein.

       38.     To the extent it is determined that AGLIC owes Giant Eagle a duty to defend

and/or indemnify with respect to certain Opioid Lawsuits under the AGLIC Excess Policies, and

AGLIC thereafter makes defense and/or indemnity payments without the participation of Old

Republic, AGLIC will have paid more than its fair share of the defense and indemnity

obligations which Old Republic owes to Giant Eagle under the Old Republic Policies.

       39.     Therefore, to the extent that AGLIC has paid, pays, or is held liable to pay,

defense costs or indemnity on behalf of Giant Eagle for the Opioid Lawsuits in excess of its fair

and equitable share of such amounts, and a portion of those same costs incurred in connection

with any Opioid Lawsuit is instead fairly and equitably owed by Old Republic, Old Republic is

or may be liable to AGLIC for its respective fair and allocable shares under principles of

equitable contribution.

             COUNT III - CONTRACTUAL OR EQUITABLE SUBROGATION

       40.     AGLIC repeats the allegations in paragraphs 1 through 39 of its Third-Party

Complaint as if fully set forth herein.

       41.     The AGLIC Excess Policies state that if Giant Eagle has the right to recover all or

part of any payment AGLIC has made under the AGLIC Excess Policies, those rights are

transferred to AGLIC. The AGLIC Excess Policies further state that Giant Eagle must do

nothing to impair these rights and, at AGLIC’s request, will bring suit or transfer those rights to

AGLIC and help AGLIC enforce them.




                                                10
        Case 2:19-cv-00904-AJS Document 41 Filed 10/01/19 Page 11 of 14



       42.     To the extent it is determined that AGLIC owes Giant Eagle a duty to defend or

indemnify with respect to any of the Opioid Lawsuits under the AGLIC Excess Policies, and

AGLIC thereafter makes defense and/or indemnity payments without the participation of Old

Republic, AGLIC will have satisfied defense and indemnity obligations which Old Republic

instead owed to Giant Eagle with respect to those Opioid Lawsuits.

       43.     In that event, Giant Eagle’s rights against Old Republic are transferred to AGLIC

and, therefore, Old Republic is liable to AGLIC for its respective fair and allocable shares

pursuant to the AGLIC Policies as well as principles of equity.

       44.     Accordingly, in the event that AGLIC has paid, pays, or is held liable to pay,

defense costs or indemnity on behalf of Giant Eagle for the Opioid Lawsuits as to which those

costs were owed instead by Old Republic, AGLIC is entitled to recovery against Old Republic

under principles of contractual/conventional subrogation or, alternatively, under principles of

equitable subrogation.

                                   PRAYER FOR RELIEF

       WHEREFORE, Defendant/Third-Party Plaintiff, American Guarantee and Liability

Insurance Company, respectfully requests judgment on its Third-Party Complaint as follows:

       1.      On Count I of this Third-Party Complaint, in the event this Court finds that

AGLIC owes a duty to defend Giant Eagle with respect to any of the Opioid Lawsuits, that this

Court additionally declare the rights and obligations of AGLIC, Giant Eagle, and Old Republic

as follows:

              a.     Old Republic, Giant Eagle’s primary insurer, has the primary obligation to
       defend Giant Eagle in the Opioid Lawsuits under the Old Republic Primary Policies.

               b.      Giant Eagle’s defense costs do not erode the $1 million per occurrence
       self-insured retention under the Old Republic Primary Policies.




                                               11
        Case 2:19-cv-00904-AJS Document 41 Filed 10/01/19 Page 12 of 14



                c.     Giant Eagle’s defense costs do not erode the deductible or limits of
       liability under the Old Republic Primary Policies.

               d.     The number of occurrences presented by the Opioid Lawsuits and, thus,
       the number of self-insured retentions and limits of liability of the Old Republic Primary
       Policies that must be exhausted before the AGLIC Excess Policies are triggered.

               e.     Which Old Republic Primary Policy was in effect at the time of the “first
       manifestation” of the injury or damage that is alleged to have been caused by the insured
       in the Opioid Lawsuits and, thus, is the triggered policy.

              f.     Whether the triggered Old Republic Primary Policy is or has been
       properly exhausted in regard to the Opioid Lawsuits.

               g.       Whether any other policy terms, conditions, exclusions, or defenses apply
       to bar or limit coverage for the Opioid Lawsuits.

             h.     The appropriate allocation of Giant Eagle’s defense costs and any
       indemnity for the Opioid Lawsuits pursuant to the Old Republic Primary Policies,
       AGLIC Excess Policies, and XL Excess Policies.

       2.      On Count II of this Third-Party Complaint, that this Court enter judgment in favor

of AGLIC and against Old Republic for the amounts of defense costs and indemnity paid by

AGLIC on behalf of Giant Eagle for the Opioid Lawsuits, but that that were fairly and equitably

owed by Old Republic, and interest on those amounts, under principles of equitable contribution.

       3.      On Count III of this Third-Party Complaint, that this Court enter judgment in

favor of AGLIC and against Old Republic for the amounts of defense costs and indemnity paid

by AGLIC on behalf of Giant Eagle for the Opioid Lawsuits, but that were owed by Old

Republic, and interest on those amounts, under principles of contractual subrogation, or,

alternatively, equitable subrogation.

       4.      That this Court award such other and further relief to AGLIC as the Court deems

just and proper.




                                               12
        Case 2:19-cv-00904-AJS Document 41 Filed 10/01/19 Page 13 of 14



Dated: October 1, 2019                Respectfully submitted,

                                      BODELL BOVE, LLC

                                      s/ Louis A. Bove
                                      Louis A. Bove (Bar ID No. PA 53071)
                                      1845 Walnut Street
                                      Suite 1100
                                      Philadelphia, PA 19103
                                      (215) 864-6602
                                      lbove@bodellbove.com

                                      Bruce W. McCullough (admitted pro hac vice)
                                      BODELL BOVE, LLC
                                      1225 N. King Street
                                      Suite 1000
                                      Wilmington, DE 19801
                                      (302) 655-6749

                                      Michael M. Marick (admitted pro hac vice)
                                      Karen M. Dixon (admitted pro hac vice)
                                      James S. Buino (admitted pro hac vice)
                                      SKARZYNSKI MARICK BLACK LLP
                                      353 N. Clark Street
                                      Suite 3650
                                      Chicago, IL 60654
                                      (312) 946-4200

                                      Counsel for Defendant/Third Party Plaintiff
                                      AMERICAN GUARANTEE AND LIABILITY
                                      INSURANCE COMPANY




                                      13
        Case 2:19-cv-00904-AJS Document 41 Filed 10/01/19 Page 14 of 14



                                CERTIFICATE OF SERVICE

       I hereby certify that on October 1, 2019, a true and correct copy of the foregoing was

electronically filed with the Clerk of the Court using the CM/ECF system, which will

automatically send e-mail notification of such filing to the attorneys of record entitled to notice

who are registered users of ECF.


                                                      s/ Louis A. Bove
                                                      Louis A. Bove (Bar ID No. PA 53071)




                                               4845-5729-5784, v. 1




                                                14
